INGRAHAM, District Judge.
 Petitioner has filed his motion for transfer to the Western District of Texas pursuant to Section 1404(a), Title 28 U.S.C.A., which reads as follows:
“For the convenience of parties and witnesses, in the interest of justice, a district court may transfer any civil action to any other district or division where it might have been brought.” (Emphasis supplied)
It does not appear that this is a suit which might have been brought in the Western District of Texas. Petitioner and Respondent both reside in the Southern District of Texas, Houston Division. A writ of habeas corpus may be issued only if the person whose release is sought is physically confined within the territorial limits of the court which issues it. 1 Barron & Holtzoff, Federal Practice & Procedure, 223; Ahrens v. Clark, Attorney General, 335 U.S. 188, 68 S.Ct. 1443, 92 L.Ed. 1898; Whiting v. Chew, 4 Cir., 273 F.2d 885.
The motion of petitioner to ti-ansfer to the Western District of Texas is, accordingly, denied.
True copies hereof will be forwarded by the clerk to petitioner and counsel for respondent.